Case 16-30824   Doc 61   Filed 06/29/20 Entered 06/29/20 13:35:19   Desc Main
                           Document     Page 1 of 5
Case 16-30824   Doc 61   Filed 06/29/20 Entered 06/29/20 13:35:19   Desc Main
                           Document     Page 2 of 5
Case 16-30824   Doc 61   Filed 06/29/20 Entered 06/29/20 13:35:19   Desc Main
                           Document     Page 3 of 5
Case 16-30824   Doc 61   Filed 06/29/20 Entered 06/29/20 13:35:19   Desc Main
                           Document     Page 4 of 5
Case 16-30824   Doc 61   Filed 06/29/20 Entered 06/29/20 13:35:19   Desc Main
                           Document     Page 5 of 5
